Exhibit 99.1 FORM 51–102F3 MATERIAL CHANGE REPORT Item 1Name and Address of Company Keegan Resources Inc. Suite 600, 1199 West Hastings Street Vancouver, British Columbia V6E 3T5 Item 2 Date of Material Change April 16, 2010 Item 3News Release A news release was issued by Keegan Resources Inc. (“Keegan” or the “Company”) on April16,2010 and distributed through Marketwire. Item 4Summary of Material Change Keegan announced that Maurice Tagami, P. Eng has been appointed President and CEO of the Company.Mr. Tagami replaces Dr. Dan McCoy who has resigned as President and CEO. Item 5Full Description of Material Change Full Description of Material Change Keegan announced that Maurice Tagami, P. Eng has been appointed President and CEO of the Company.Mr. Tagami replaces Dr. Dan McCoy who has resigned as President and CEO.Dr. McCoy will remain a director and the Chief Geologist for the Company.Dan will continue to oversee all aspects of exploration at both Asumura and Esaase, Keegan’s two properties in Ghana, West Africa. The shift in positions within the Company is consistent with Keegan’s current evolution from an exploration to a development focus.Mr. Tagami has over 28 years experience in mine development and operations and has played a significant metallurgical and project management role in numerous open pit, underground and heap leach projects in North and South America, Australia, Papua New Guinea, Africa, Europe and Asia.He has also been responsible for the advancement of projects from scoping through feasibility studies and detailed engineering. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6Reliance on subsection 7.1(2) of National Instrument 51–102 Not applicable. - 2 - Item 7Omitted Information Not applicable. Item 8Executive Officer Shawn Wallace Chairman and Director Keegan Resources Inc. Suite 600, 1199 West Hastings Street Vancouver, British Columbia V6E 3T5 Telephone:604-683-8193 Item 9Date of Report April 16, 2010
